                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CR-181-MOC-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )         ORDER
                                                       )
 BENJAMIN SWAIN,                                       )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 48) filed October 23, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Sentencing Memorandum contains sensitive and private

information that is inappropriate for public access, including personal medical information.

Having carefully considered the motion and the record, and for good cause, the undersigned will

grant the motion.

         IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

48) is GRANTED, and the Sentencing Memorandum (Document No. 49) is sealed until further

Order of this Court.


                                      Signed: October 28, 2020




      Case 3:18-cr-00181-MOC-DCK Document 52 Filed 10/29/20 Page 1 of 1
